Title: From John Adams to Robert R. Livingston, 18 August 1782
From: Adams, John
To: Livingston, Robert R.



Hague Augst: 18th. 1782
Sir

I have the honor to inclose, for the information of Congress a Copy of Mr: Fitzherbert’s Commission.




Georgius Rex
Georgious tertius, Dei gratiâ, magnae Britanniae, Franciae, et Hiberniae Rex, Fidei defensor, Dux Brunsvicensis et Luneburgensis, Sacri Romani Imperii Archi Thesaurarius et Princeps Elector &ca Omnibus et Singulis, ad quos praesentes hae literae, pervenerint, salutem.
Cum belli incendio, jam nimis diu diversis orbis Terrarum partibus flagrante, in id quam maxime, incumbamus, ut Tranquillitas publica, tot litibus, Controveriisque vitecompositis; reduci et stabiliri possit, cumque eâ de causa, virum quendam tanto negotioparem, ad bonum fratrem nostrum, Regem Christianissimum, mittere decrevimus.
Sciatis igitur, quod no, Fide, Industriâ, Ingenia perspicaciâ et rerum usu, fidelis et delecti nobis Alleini Fitzherbert, Armigeri pluri­mum confisi, eundem nominavimus, fecimus et constituimus, Sicut per praerentes, nominamus, facimus, et constituimus, nostrum verum, certum et indubitatum Commissarium, Procuratorem et Plenipotentiarium, dantes et concedentes eidem, omnem et omnimodum Potestatem, Facultatem, Authoritatenque, nec non Mandatum generale pariter ac speciale (ita tamen ut generale, speciali non deroget nec e contra) in aulâ pradicti bonis fratris nostri, Regis Christianissimi, pro nobis et nostro nomine, una cum Legatis, Commissariis, Deputatis et Plenipotentiarius, tam celsorum et Praepotentium Dominorum, ordinum Generalium Faederati Belgii, quam, quorum cunque Principum et Statuum quorum interesse poterit, Sufficiente authoritate instructis, tam Singulatim ac division, quam aggregatim ac conjunction, congrediendi, et colloquendi atque cum ipsis de Pace firma et stabili, sinceraque Amicitia, et Corcordiâ, quantotius restituendis, conveniendi, tractandi, consulendi et concludendi; eaque omnia, quae ita conventa et conclusa fuerint, pro nobis et nostro nomine subsignandi, superque conclusis, Traetatum Tractatusue, vel alia instrumenta, quot quot, et qualia necessaria fuerint, conficiendi, mutuoque tradendi, recipiendique omnia alia, quae ad opus supra dictum feliciter exequendum pertinent, transigendi, tam amplis modo et formâ, ac vi, effectuque, pari, ac nos, Si interessemus, facere et praestare possemus, Spondentes, et in verbo regio promittentes, nos omnia et singula, quaecunque, a dicto nostro Plenipotentiario transigi et concludi contigerint, grata, rata et accepta, omni meliori modo habituros, neque passuros unquam, ut in toto vel in parte, a quoniam violenter, aut ut iis, in contrarium eatur.
In quorum majorem Fidem, et Robur, Praesentibus, manu nostrâ regia signatis, magnum nostrum, magnae Britaniae Sigillum appendi fecimus; Quae dabentur in Palatio nostro Dioi Jacobi, vicessimo quarto die mensis Julii, Anno Domini, millessimo, Septingintessimo, Octogessimo Secundo, Regnique nostri, vicessimo secundo.




The words Quorum cunque Statuum quorum interesse poterit, include the United States accordg. to them, but not accordg. to the King who uses them: So that there is still room to evade. How much nobler and more politic was Mr: Fox’s idea to insert the “Ministers of the United States of America,” expressly?
The States-General have appointed Mr: Brantzen their Minister Plenipoy: to treat concerng Peace, and he will set off for Paris in abt: three Weeks. His Instructions are such as we should wish.



The States of Holland and West-friesland have determined the last week upon our project of a treaty of Commerce, and I expect to enter into a conference with the States General this week, in order to bring it to a conclusion. I hope for the Ratification of the Contract for a loan, wh. has been sent five different ways. Upon rect. of this ratification, there will be thirteen or fourteen hundred thousand Guildres ready to be paid to the orders of Congress by Messrs: Wilhem & Jen Willink, Nicholas & Jacob Van Staphorst, and de la Lande & Fynjë.
The States and the Regencies, are taking such measures with the Stadtholder, by demanding his orders and Correspondences abt: Naval Affairs, and by reassuming their own Constitutional Rights, in the appointment of Officers &c. as will bring all things to rights in this Republic, which we shall find an affectionate and an usefull friend.
The Communication of the following Instructions to me is such a piece of friendship, and such a mark of Confidence, as makes it my duty to request of Congress that it may be kept secrett.



Instructions projected and passed for Mr: the Ambassador Lesteven de Berkenrode and Mr: de Brantzen.
1st. His most Christian Majesty, having manifested, in the most obliging, manner, by his Ambassador Extraory:, Mr: le duc de la Vauguion, who resides here, his favorable intention, to have an eye to the Interests of the Republic, in the negotiations for a general peace; the aforesd. Ministers, will neglect nothing, but on the contrary will employ all their diligence and all their Zeal to preserve and fortify, more and more, this favorable disposition of his Majesty, towards this State.
2dly. To this end, these Gentlemen, in all wh. concerns the objects of their Commission, or wh. may have any relation to them, will act in a communicative manner, and in concert with the ministry of his sd. majesty, and will make confidential Communications of all things with them.
3dly. They will not enter into any negotiation of Peace, between the British Court and the Republic, nor have any Conferences thereupon, with the ministers of sd. Court, before they are assured, beforehand, in the clearest manner and without any equivocation, that his British Majesty, has in fact and continues to have, a real intention to acquiesce without reserve, that the Republic be in full possession and indisputable enjoyment, of the Rights of the Neutral Flagg, and of a free Navigation, in conformity and accordg. to the tenor of the points enumerated in the declaration of Her Imperial Majesty of Russia, dated the 28th of February, 1780.
4thly. When these Gentlemen shall be certain of this, and shall have recd. the requisite assurances of it, they shall conduct in such a manner in the Conferences wh. shall be then held thereupon with the Ministers of his British Majesty, as to direct things to such an end that in projecting the Treaty of Peace and Friendship between his sd. Majesty and the Republic, all the points concerng. the free navigation be adopted word for word, and literally, from the sd: declaration of her Imperial Majesty and inserted in the sd. Treaty; And moreover in regard to Contraband, (upon the subject of which the sd. declaration refers to the Treaties of Commerce, then subsisting between the respective Powers.) that they establish henceforward a limitation so precise and so distinct, that it may appear, most clearly in future, that all naval stores (les munitions ou mattiers navales) be held free merchandizes, and may not, by any means, be comprehended under the denomination of Contraband. As also, that with regard to the visitation of Merchant Vessells, they establish the two followg. rules as perpetual and immutable—Viz, 1st. That the Masters (Patrons) of Merchant Ships shall be discharged upon exhibiting their Documents, from whence their Cargoes may be known, and to wh. faith ought to be given, without pretending to molest them by any visitation. 2dly. That when merchant Ships shall be convoyed by vessells of War, all faith shall be yielded to the Commanding Officers, who shall escort the Convoy, when they shall declare and affirm upon their word of honor, the nature of their Cargoes; without being able to require of vessells convoyed, any exhibition of Papers, and still less to visit them.
5thly. These Gentlemen shall insist also, in the strongest manner, and, as upon a condition, sine qua non, upon this, that all the possessions conquered fm. the Republic, by the Ships of War or Privateers of his British Majesty, or by the arms of the English East-India Company, during the Course of this war; or which may be further conquered fm. it, before the conclusion of the Peace, be restored to it, under the eventual obligation of Reciprocity; and this, as far as possible, in the same state in wh: they were at the time of the Invasion. And, whereas the greatest part of these possessions have been retaken fm. the common enemy, by the arms of his Most Christian Majesty, these Gentlemen will insist, in the strongest manner with his Majesty and his Ministry, that, by the promise of the restitution of these possessions to the state, immediately after the conclusion of the Peace, the Republic may receive real proofs of the benevolence and of the affection, wh. his Majesty has so often testified for it.
6thly. These Gentlemen will insist also, in the strongest manner, upon the just indemmnification for all the Losses, unjustly caused, by G. Britain, to the State and to its Inhabitants, both in Europe and elsewhere.
7thly. In the affairs concerng. the interests of the Company of the East Indies of this Country, these Gentlemen ought to demand and receive the Considerations of the Commissaries, who are now at Paris, on the part of the Company, and act in Concert with them, in relation to these affairs.
8thly. In all respects, these Gentlemen will hold a good Correspondence with the Ministers of the other belligerent Powers; and it is very specially enjoyned upon them, and recommended, to direct things to this, that in the sd. Negotiations, there be given no room to be able to conclude or resolve either Treaty or cessation of Hostilities, if it be not with the common and simultaneous Concurrence of all Belligerent Powers.
9thly. Finally, and in general, these Gentlemen during the course of all this Negotiation, will have always before their eyes that the Conferences, at Paris, at least for the present, ought not to be looked upon, but as preparatory and preliminary; and that the decision of points wh. may remain in litigation, ought to be reserved to a general Congress, together with the adjustment final, of the definitive Treaty of Peace: The whole, at least, untill their High Mightinesses further informed of the success of these Negotiations, and of the inclination of the belligerent Powers, shall find good to qualify these Gentlemen for the final and peremptory conclusion of a Treaty.



These Instructions will shew Congress in a clear light, the disposition of this Republic, to be as favorable for Us and our Allies, as we could wish it.

I have the honor to be, Sir, Yr: huml: servt.
J. Adams

